UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6704


TONY LEE BELTON,

                Plaintiff - Appellant,

          v.

DR JOEL SEXTON; DR JANICE ROSS; MARGARET HINDS, Esquire;
THOMAS SCOTT, III, Esquire, are all being sued in their
individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(1:13-cv-00389-DCN)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Lee Belton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tony    Lee   Belton   appeals       the    district   court’s      order

accepting the magistrate judge’s recommendation to dismiss his

42 U.S.C. § 1983 (2006) action against Defendants after a 28

U.S.C.   § 1915   (2006)   review,       and    has     filed    a   motion    for

appointment of counsel.     We have reviewed the record and find no

reversible    error.    Accordingly,      we    deny    Belton’s     motion    for

appointment of counsel and affirm the district court’s judgment.

Belton v. Sexton, No. 1:13-cv-00389-DCN (D.S.C. filed Apr. 15,

2013; entered Apr. 16, 2013).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                     2